UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/15 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for those series, as appropriate. DREYFUS ACTIVE MIDCAP FUND FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Active MidCap Fund ANNUAL REPORT December 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Information About the Renewal of the Fund’s Management Agreement 34 Board Members Information 37 Officers of the Fund 40 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Active MidCap Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Active MidCap Fund, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by C. Wesley Boggs, William S. Cazalet, CAIA, and Ronald P. Gala, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Active MidCap Fund’s Class A shares achieved a total return of 1.69%, Class C shares returned 0.82%, Class I shares returned 1.88% and the Class Y return was 5.46% from inception on 9/1/2015. 1 In comparison, the fund’s benchmark, the Russell Midcap Index (the “Index”), achieved a total return of –2.44% for the same period. 2 Midcap stocks in 2015 produced moderate losses, on average, due to concerns surrounding deteriorating global economic sentiment and sharply declining commodity prices. The fund outperformed its benchmark and generated positive absolute returns, as our stock selection strategy produced above-average results in seven of the Index’s 10 economic sectors. The Fund’s Investment Approach The fund seeks to maximize capital appreciation by investing in midsize companies, as represented by the Russell Midcap Index. In pursuing this goal, we use quantitative models designed to identify equity securities with attractive long-term relative valuations, sustainable earnings, and behavioral factors, such as stock buybacks and analysts’ earnings revisions, that may indicate potential misvaluations. We generally maintain sector concentrations that are roughly in line with the Index. We periodically reapply these models and adjust the fund’s holdings. Stocks no longer favored by the models are sold, and highly rated stocks are purchased. The fund’s models are enhanced from time to time as suggested by our team’s ongoing research efforts. Global Economic Concerns Sparked Market Turmoil The reporting period began in the wake of a stock market rally stemming from robust U.S. employment gains and improved consumer and business confidence. The rally paused early in 2015 amid disappointing domestic economic data, but the market’s advance soon got back on track, driving the Russell Midcap Index to record highs by late March. However, later in the spring, a debt crisis in Greece and slowing economic growth in China sent U.S. stock prices broadly lower. Midcap stocks dipped into negative territory in August after Chinese authorities devalued the country’s currency, but a strong rally in October mostly erased previous losses when U.S labor markets continued to gain momentum and several U.S. companies reported better-than-expected financial results. Investors again grew concerned that global economic instability and falling energy prices might dampen economic conditions in the United States, and midcap stocks declined over the final months of the year. In this environment, midcap stocks generally trailed large-cap stocks. Moreover, investors favored companies exhibiting high levels of earnings growth, often regardless of expensive valuations. 3 DISCUSSION OF FUND PERFORMANCE (continued) Stock Selection Process Buoyed Relative Performance The fund had strong relative results during 2015, enabling the fund to generate positive absolute returns even as its benchmark lost value. The fund achieved especially strong relative performance in the hard-hit energy sector, which struggled with falling oil and gas prices. The fund effectively cushioned those losses by focusing on companies that appeared well positioned to withstand the market downturn. For example, refiner Tesoro benefited from lower input costs and rising consumer demand for lower-cost gasoline. Energy services provider Cameron International gained value when it received a takeover offer from a larger company at a substantial premium to its stock price at the time. The fund also fared particularly well in the health care sector, where specialty drug developer Hospira was acquired by industry leader Pfizer. In the information technology sector, Internet services provider VeriSign advanced amid robust domain-name renewal volumes and rising demand from international customers for .com and .net web addresses. Meanwhile, semiconductor manufacturer Integrated Device Technology exceeded analysts’ earnings expectations in successive quarterly reports and increased its share buyback program. Laggards during 2015 were primarily concentrated in the financials sector. Most notably, investment manager Waddell & Reed Financial reported inconsistent earnings and revenues during the year, and investors grew increasingly concerned about the potential for heightened regulatory oversight. In other areas, semiconductor maker Micron Technology ranked among the fund’s greater disappointments for the reporting period, as sales and earnings expectations fell short of expectations in an environment of weak personal computer sales. Finally, a number of holdings in the utilities sector mildly hampered the fund’s relative results. Companies with Solid Fundamentals As of the reporting period’s end, our quantitative models have continued to identify what we believe are attractive investment opportunities across a broad spectrum of midcap companies and industry groups. Recent bouts of volatility have provided opportunities to purchase the stocks of companies ranked highly by our process. As the fund’s holdings reach fuller valuations, we typically replace them with high quality companies that display attractive valuations. In addition, we continue to maintain a broadly diversified portfolio. January 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. ¹ Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. ² SOURCE: LIPPER INC. Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Russell Midcap Index is a widely accepted, unmanaged index of medium-cap stock market performance. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Active MidCap Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Russell Midcap Index † Source: Lipper Inc. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 9/1/15 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Active MidCap Fund on 12/31/05 to a $10,000 investment made in the Russell Midcap Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a widely accepted, unmanaged index of medium-cap stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 12/31/15 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 1/29/85 -4.15% 10.87% 4.76% without sales charge 1/29/85 1.69% 12.19% 5.38% Class C shares with applicable redemption charge † 11/27/02 -0.16% 11.25% 4.53% without redemption 11/27/02 0.82% 11.25% 4.53% Class I shares 11/27/02 1.88% 12.37% 5.41% Class Y shares 9/1/15 1.93% †† 12.38% †† 5.42% †† Russell Midcap Index -2.44% 11.44% 8.00% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 9/1/15 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Active MidCap Fund from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 † Class A Class C Class I Class Y Expenses paid per $1,000 †† $ 5.66 $ 9.85 $ 4.52 $ 2.69 Ending value (after expenses) $ 968.60 $ 964.50 $ 969.80 $ 1,054.60 COMPARING YOUR FUND’S EXPENSES
